BLATCHFOED, District Judge.
Although the 12th section of the act declares, that, “if the debtor dies after the issuing of the warrant, the proceedings may be continued and concluded in like manner as if he had lived,” yet, in view of the fact that the provision is found in a section which relates, exclusively, to proceedings to appropriate the debtor’s property to the payment of his debts, and of the further fact that, if the bankrupt is dead, he cannot apply, under section 29. for a discharge, and cannot sign the petition, form No. 51, and cannot take and subscribe the oath required by section 29, I do not think that the word "proceedings” in section 32, can be held to include a discharge, unless there is a compliance with the requirements of section 29, in regard to the application for a discharge and the oath.